 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDPhysical Sciences Corporation and UBC,Local UnionNo. 144,affiliated with United Brotherhood of Car-penters and Joiners of America,AFL-CIO. Cases1O-CA-9258 and 10-CA-9258-2September21, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn May 16, 1972, Trial Examiner Alvin Lieber-man issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and General Counsel filed cross-excep-tions and a supporting brief, to which Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the'Trial Examiner's Decision in light of the exceptions,cross-exceptions, and briefs, and has decided to af-firm the Trial Examiner's rulings, findings,' and con-clusions but only to the extent consistent herewith.1.The Trial Examiner found that Respondentdid not engage in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act by dis-charging employees Charles Padgett and Gene Hane.He further found that the General Counsel had notsustained his burden of proving the allegation thatSupervisor Emmett interrogated employees in viola-tion of Section 8(a)(1) of the Act .22. The Trial Examiner found, and we agree, thatSupervisor Cranford's conversation with employeeJewell was not violative of Section 8(a)(1). However,we base this finding solely upon the fact that eitherversion 3 of Cranford's remark was nothing more thana request for clarification of a rumor regarding thepurported reason for the discharge of Hane, a closefriend of Jewell, and that Jewell replied that he did notknow why Hane was released. Furthermore, we doiRespondenthas excepted to certaincredibilityfindings madeby the TrialExaminer.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutionswith respect to credibilityunless the clearpreponder-ance of all of the relevant evidence convinces us thatthe resolutions wereincorrect.Standard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C A. 3). We have carefullyexamined the record and find no basis forreversinghis findings2 As no exceptions were takento these findings,-we hereby adopt themproforma3 Jewell testified first that Cranford"asked[him], he said that he heard thatGeneHane gotfiredon accountof trying tostart a union "He later testifiedthatCranford "told" him thathe had heardHane gotfired for trying to starta unionThe Trial Examinerdid not determinewhich version-"asked" or"told"-was spokenby Cranfordnot rely on the Trial Examiner's conclusion that thesecond version of Cranford's comment was not anunlawful threat because it was made by "a low levelsupervisor." Accordingly, for these reasons we shalldismiss this allegation of the complaint.3.The Trial Examiner found that SupervisorEmmett's comment concerning the elimination ofpart-time or overtime work should employees becomemembers of a union did not constitute a threat inviolation of Section 8(a)(1) of the Act. We do notagree.On October 13, 1971, the day following the distri-bution of union literature and cards at Respondent'sgate, as Supervisor Emmett entered the shop, an em-ployee called him to the work table and asked whathe thought about the Union. Emmett replied that asa representative of the Employer he could not discussthe Union with the employees, but he added that if theemployees were in a union they would be unable towork part-time or overtime.The Trial Examiner found that by his answerEmmett effectively disassociated Respondent fromresponsibility for his statement. However, Emmett'smere assertion that as a supervisor he was not allowedto discuss the Union, followed immediately by thecomment concerning overtime does not lessen the im-pact of the remark made by Emmett or absolve Re-spondent of responsibility for it. Furthermore,Emmett's remark was not couched in terms of anopinion, nor did Emmett designate it as such.4 Wefind, therefore, that Emmett's comment constituted athreat that Respondent would eliminate part-time orovertime work if the employees joined a union, whichviolated Section 8(a)(1) of the Act.4.The Trial Examiner found that Respondentdischarged India Sturkey because of her prounion at-titude in violation of Section 8(a)(3) and (1) of the Act.We disagree.Sturkey, who had experienced two periods of ab-sence from work for medical treatment due to aninjuryshehad received on her first day inRespondent's employ, came back to work and wasassigned to Supervisor Emmett on September 21,1971.From her return to work until her discharge onOctober 13, as the Trial Examiner found, Sturkeyexhibited many work faults, such as, loafing when sheshould have been working and returning late from restand lunch breaks. As a result of her inefficient perfor-mance, much of Sturkey's work failed to pass inspec-tion and had to be redone. Emmett corrected her onnumerous occasions, and on the morning of October° InFolger Coffee Company,188 NLRBNo 22, relied on by the TrialExaminer,the supervisor's answer contained its own disavowal of respon-sibility,and by emphasizing that he "didn'tknow," the supervisor was obvi-ously expressing his own opinion199 NLRB No. 27 PHYSICAL SCIENCES CORPORATION13,beforethe incident described in paragraph 3,above, he told her that her work had not improvedand that she would not receive another warning.Sturkey was present at the table later that morn-ing when Emmett remarked that if the employeeswere in a union they would not be able to work part-time or overtime. Sturkey replied that "that wasn'ttrue because her husband on his job was union andworked part-time and overtime."Later that same afternoon, after having givenSturkey her final warning, Emmett found thatSturkey's work had not improved and was still beingrejected by the inspector because of mistakes. He thendischarged Sturkey, telling her that her employmentwas being terminated because "her quality of workhad not improved and [he] did not feel that she wasadaptable to that type of work."While finding that Sturkey was, in fact, a pooremployee, the Trial Examiner concluded that suchwas not the reason for her discharge. Relying uponSturkey's lone remark in reply to Emmett's statement,theTrialExaminer found that Respondent hadknowledge of Sturkey's "prounion attitude and prob-able support of the Union." He further found that thetiming of Sturkey's discharge, a short time after hermanifestation of approval of unions, and the relative-ly long period during which Respondent permittedher to work in spite of her known deficiencies, werepersuasive evidence of discriminatory motivation.We do not agree with the Trial Examiner's con-clusion. As noted above, Sturkey had received severalwarnings previously concerning her work; yet, despitea final warning on the day of her discharge, she con-tinued to submit faulty work that afternoon. GivenSturkey's inadequate work record, we do not infer, asdid the Trial Examiner, discriminatory motive eitheron the basis of Sturkey's contradicting Emmett's com-ment concerning the loss of overtime or part-timework, or because of the timing of the discharge inrelation to that incident. In our view, contrary to theTrial Examiner's finding, Sturkey's remark to Emmettdoes not necessarily reflect a "sympathetic attitudetoward unions";5 rather, Sturkey merely described herpersonal knowledge of her husband's work situationin direct reply to Emmett's comment. Furthermore,unlike the Trial Examiner, we do not find that 3 weeksis a "relatively long period" for Respondent to havesuffered Sturkey's defects, particularly in light of thefact that her difficulties were in part initially causedby an injury which she sustained at work.We conclude, therefore, from the above, thatSturkey was lawfully discharged because of her pooremployment record, after her supervisor had correct-5Member Jenkins does not subscribe to his colleagues'evaluation ofSturkey's remark203ed her on numerous occasions and had given her afinal warning.Accordingly,we shall dismiss this alle-gation of the complaint.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act, we shall order that the Respondent cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.AMENDED CONCLUSIONS OF LAW1.Respondent is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Actby threatening elimination of part-time or overtimework if the employees joined a union.4.Respondent did not engage in unfair laborpractices within the meaning of Section 8(a)(3) and (1)of the Act by discharging Charles Padgett, GeneHane, and India Sturkey.5.The unfair labor practices engaged in by Re-spondent as set forth in Conclusion of Law 3 affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Phys-icalSciencesCorporation,Macon,Georgia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in UBC, LocalUnion No. 144, affiliated with United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or anyother labor organization, by threatening to eliminatepart-time or overtime work if the employees join aunion.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir right to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guar-anteed in Section 7 of the National Labor RelationsAct, as amended, or to refrain from any or all suchactivities. 204DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Post at its premises copies of the attachednotice marked "Appendix."6 Copies of said notice, onforms provided by the Regional Director for Region10 of the National Labor Relations Board, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 10,in writing, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Act not specifically found herein.6 In the event that this Order is enforced by a Judgment of a United StatesCourtof Appeals,the words in the notice reading"Postedby Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 701, Peachtree Building, 730Peachtree Street, NE., Atlanta, Georgia 30308, Tele-phone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,Trial Examiner: The trial in thisproceeding,' with all parties represented, was held beforeme in Macon, Georgia, on January 13, 14, and 19, 1972,upon the General Counsel's complaint dated December 9,1971,2 and Respondent's answer.3 In general,the issues lit-igated were whether Respondent violated Section8(a)(1)and (3) of the National Labor Relations Act, as amended(the Act). Particularly, the principal questions for decisionare asfollows:1.Did Respondent violate Section 8(a)(1) of the Act bythreatening employees and interrogating them concerningtheir activities in support of UBC, Local Union No. 144,affiliated with United Brotherhood of Carpenters and Join-ers of America (the Union)?2.Did Respondent violate Section 8(a)(3) of the Act bydischarging three employees: Charles Padgett, Gene Hane,and India Sturkey?4Upon the entire record,5 upon my observation of thewitnessesand theirdemeanorwhile testifying, and uponcareful consideration of the arguments made and the briefssubmitted,' I make the following:FINDINGSOF FACT 7After a trial in which all parties had the opportunityto present their evidence,the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend tocarry out the order of the Board,and abide by thefollowing:WE WILL NOT threaten to eliminate part-timeor overtime work if you join a union.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under the National Labor RelationsAct.PHYSICAL SCIENCES CORPORATION(Employer)DatedBy(Representative)(Title)IJURISDICTIONRespondent, a Georgia corporation, is engaged in Ma-con, Georgia,in the manufacture and sale of armament'The caption of this proceeding,as set forth above,conforms to itsamendment at the trial2The complaint was issued pursuant to charges filed on October 26 and27, 1971, by UBC, LocalUnion No 1443During the trial pars 2 and 3 of the answer were amended to admit,respectively,the allegations of pars 5 and 6 of the complaintAt the end of the General Counsel's case-in-chief I dismissed the com-plaint insofar as it alleges that two other employees, Cathelia Jackson andJuliaWatkins, were also discharged in violation of Sec 8(a)(3) of the ActIn his brief the General Counsel urges me to reconsider this matter. Havingdone so, I adhere to my original ruling.5Issued simultaneously is a separate order correcting obvious inadvertenterrors in the stenographic transcript of this proceeding.6Although allthe arguments of the parties and the authorities cited bythem, whether appearing in their brief or made orally at the trial,may notbe discussed in this Decision,each has been carefully weighed and consid-ered7Respondent's motion made at the conclusion of the trial,upon whichdecision was reserved,isdisposed of in accordance with the findings andconclusions set forth in this Decision. PHYSICAL SCIENCES CORPORATION205systems. During 1970, a representative period, Respondentpurchased and received goods and materials valued at morethan $50,000 from suppliers located outside the State ofGeorgia. Accordingly, I find that Respondent is engaged incommerce within the meaning of the Act and that the asser-tion of jurisdiction over this matter by the National LaborRelations Board (the Board) is warranted.Siemons MailingService,122 NLRB 81, 85.11THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.Force (Air Force), Respondent, at all material times, hasbeen engaged in manufacturing bomb racks. Among theircomponents are housings which are fabricated inRespondent's sheetmetal shop and painted in its paint de-partment.12Stationed in Respondent's plant are government in-spectors whose function, among other things, is to makecertain that the contract requirements as to quality of prod-uct are met. Should they determine, upon examination ofthe material manufactured by Respondent, that this is notbeing done, the government inspectors have authority todeclare Respondent in default of its obligations under itsAir Force contract and to impose appropriate sanctions,including the cancellation of the contract.III INTRODUCTIONBriefly, this case concerns itself with events whichoccurredwhile theUnion was seeking to organizeRespondent's employees. Included among these, the com-plaint alleges, were violations of Section 8(a)(1) of the Actby Respondent 8 and its discharge of three employees, con-tended by the General Counsel to have been in contraven-tion of Section 8(a)(3).1°Respondent denies the complaint's allegations that itviolated Section' 8(a)(1) of the Act. Admitting the dis-charges, Respondent asserts that Charles Padgett and GeneHane were dismissed for lack of work, and that the termina-tion of India Sturkey's employment was caused by her poorwork habits and inefficiency. Respondent argues, accord-ingly, that it did not violate Section 8(a)(3).IV. PRELIMINARY FINDINGS I IA. Respondent's Operations1.Respondent's contract with theUnited States Air ForcePursuant to a contract with the United States Air Force6Thenature of these claimed violationsappears aboveinmy statementof theprincipal questions for decision.9 The Unionmade no opening statement at thetrial, nor didit submit abrief I assume, however,that its position is the same as theGeneralCounsel's10 In pertinentpart thesesectionsprovide-Sec 8(a) It shall be an unfairlaborpracticefor an employer-(1) to interfere with,restrain,or coerceemployeesin the exercise ofthe rightsguaranteed in section 7,(3) by discrimination in regard to hire or tenure of employmentto encourage or discourage membership in any labor orga-nization ...Sec 7, insofar as relevant,states:Sec 7 Employees shall have the right to self-organization,to form,loin, or assist labor organizations,to bargain collectively through repre-sentatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection .. .11The purpose of these findings is to furnish a frame of reference within2.Respondent's method of ordering paintRespondent began work under its contract with theAir Force in the spring of 1971. At that time Respondentestimated the amount of a particular type of first-coat paintneeded for all the bomb racks to be produced and placedan order for the entire quantity with Eagle Bridges PaintCompany (Eagle Bridges), which like Respondent was lo-cated in Macon.Because the paint involved was volatile and composedof special ingredients, some of which were explosive, Re-spondent arranged with Eagle Bridges to deliver it in install-ments as needed. Under this system when Eagle Bridgesreceived a requisition for paint from Respondent it wouldmanufacture the amount called for and usually deliver itwithin a few days.3.Respondent's paint departmentand its supervisorDuring the summer of 1971, after working for Respon-dent in other capacities, Earl Bennett became the supervisorof the paint department. His usual working hours, as super-visor, corresponded to Respondent's first shift, which endedat 4 p.m.On September 14, 1971,13 the supply of first coat paintbegan to run low. Bennett brought this to the attention ofRespondent's director of purchasing who placed an orderfor 120 gallons with Eagle Bridges. As it happened, howev-er, Eagle Bridges did not have on hand all thespecial ingre-dientsnecessary tomanufacture this type of paint.Accordingly, instead of complying with its usual custom ofwhich to considerthe facts relating to Respondent's alleged unfair laborpracticesand the conclusionsto which theymay give rise.To theextent thatthe contentions of the parties relatespecificallyto the findings made herethey will betreated here,althoughthey, as wellas the findings,may againbe considered in other contexts.12One ofthe alleged discriminatees,IndiaSturkey, workedin the sheetme-tal shop. The other two, CharlesPadgett and Gene Hane,workedin the paintdepartment.3All dates hereinaftermentioned without stating ayear fall within 1971. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDmakingdelivery within a few days of receiving a requisitionfor the kind of paint in question, Eagle Budges delivered 61gallons on October 12 and the remainder on October 16. Inthemeanwhile, on September 28 Respondent's supply offirst-coat paint became completely exhausted.Robert Borders, Respondent's president, ascribed theabsence of first-coat paint between September 28 and Octo-ber 12 to mismanagement by Bennett, the supervisor of thepaint department. Borders also attributed to mismanage-ment by Bennett the quality of the work being done in thepaint department which, he had been informed by the gov-ernment inspectors, was poor.In the latter connection, Borders testified that whileBennett wasthe supervisor of the paint department "thegovernment [inspectors] made a big issue out of the poorworkmanship that was being done." Borders further testi-fied, in this regard, that the inspectors "put [him] on noticethat [he] either correct the deficiencies and turn out paintwork that was acceptable according to the specifications [ofRespondent's contract with the Air Force] or they wouldrefuse to let [Respondent] ship any merchandise [whichwould be] cause for default on the entire contract."To rectify the situation Borders, himself, assumed theoverall supervision of the paint department on October 15.Upon being informed of this Bennett quit his employmentwith Respondent. Among his reasons for resigning,Bennetttestified,were his failure to obtain "the cooperation [he]needed"; his feeling at the time that he "had no future withthe company"; and his having gotten "a little bit mad withMr. Borders."Bennett remained out of work from the time of hisresignationuntil about December 1. On or about NovemberI,Borders, Respondent's president, asked Bennett whetherhe would like a position with Advanced Peripheral Systems,Corporation (A.P.S.A.C.), a corporation which had recentlybeen organized by people who had formerly worked forRespondent. Bennett having expressed interest, Bordersrecommended him to A.P.S.A.C. for employment and, onor about December1,Bennett washired by that concern asa salesman.B. The Union's Organizing CampaignThe Union began its organizational efforts amongRespondent's employees in September 1971. During thatmonth the Union's representative, R. H. Lovelady, visitedthe home of Charles Padgett and Gene Hane,14 and theretalked with them about the Union. For the same purposeLovelady also visited other employees, some of whosenameshe received from Padgett, at their homes.On October 4, 1971, Padgett and Hane signed cards attheir home authorizing the Union to act as their collective-bargaining agent. At the same time Lovelady gave Padgettadditional cards for distribution to other employees. Love-lady instructed Padgett as to the manner in which thisshould be done. In this connection, as Lovelady testified, hetold Padgett not to contact employees "on company time";to talk only with employees who seemed to be interested in14Hane is Padgett's stepson Both live in the same houseTheirdischargeby Respondent on October 6,197 1, is alleged in the complaint as having beenviolative of Sec 8(a)(3) of the Actthe Union; and not to talk to any employees "in the pres-ence of any supervisors."In apparent conformity with these instructions Padgettspoke to just one employee about signing a card. He did thisduring the morning rest break on October 6, about an hourbefore his discharge.The only other organizing activity carried on by theUnion consisted of its distribution of literature and authori-zation cards at Respondent's plant during the afternoon ofOctober 12.V THE ALLEGED UNFAIR LABOR PRACTICESA. Facts and Contentions Concerning Respondent's Alleged8(a)(3)Violations by Discharging Padgettand Hane and Related Events Alleged To Be8(a)(1)Violations1.The dischargesCharlesPadgett and Gene Hane,Padgett's stepson,worked in Respondent's paint department.Theywere dis-charged on October6, 1971. The GeneralCounsel contendsthat the discharges were violative of Section 8(a)(3) of theAct. Respondent asserts that the termination of the employ-ment of Padgett and Hane was occasioned solelyby the lackof work in the paint department resulting from the completeabsence of first-coat paint after September 28.a.Respondent's evidence cncerhing thedischargeof Padgettand Hane 5On Saturday, October 2, 1971, conferences were heldamong Williams, Michael Romans, Respondent's directorof manufacturing, and Earl Bennett, then supervisor of thepaint department. The purpose of these meetings was todecide upon the steps to be taken in view of the exhaustionof the supply of first-coat paint.The conferees discussed "the possibility of letting somepeople go out of the paint department" and it was tentative-ly decided that this should be done. Although no particularemployees were selected for dismissal in the event of anultimate determination to follow that course, Williams men-tioned that he had seen Padgett loafing when he should havebeen working and that on occasion he had not seen Hanein the paint department when he should have been there.15 JoelWilliams, Respondent's productionmanager, was itsprincipal wit-ness insofaras this branch of the case is concerned Whatis here recountedis in accordance with, and the quotations are taken from,Williams' testimo-ny Although the evidence given by Williams appeared to have the ring oftruth, nothing set forth in the text should be construedas a findingthat theevents described actually occurredAs appears below,Ihave rejected asbeing unworthy of belief the evidence adduced by the General Counsel toestablish that Padgett andHane weredischarged because oftheir unionactivity In view of this it is unnecessaryto make findingsbasedon Williams'testimony in support of Respondent's contrary position. "Management candischarge for good cause, or bad cause, or nocause at all It has, as the masterof its own business affairs, complete freedom with but one specific,definitequalification. it may not discharge when the realmotivatingpurpose is to dothat which Section 8(a)(3) forbids" N L R B v. McGahey et a!,233 F.2d 406,413 (C A 5)It is well settledthat it is incumbentuponthe General Counselto prove by credible evidence that an employer's "real motivating purpose"in dischargingan employeefalls withinthe proscriptionof Sec 8(a)(3) of theAct Absent such proof, findingsas to someother reasonfor a discharge neednot be made PHYSICAL SCIENCES CORPORATIONConcurring with Williams concerning Padgett's lack of in-dustry, Bennett said "he wanted to let [Padgett] go," as wellas some women because in Bennett's opinion"theywere notdoing a good job."On the following Monday or Tuesday, October 4 or 5,a decision was finally made to dismiss Padgett, Hane, andtwo other paint department employees. The latter were thewomen mentioned by Bennett the previous Saturday.The decision to terminate the employment of Padgett,Hane, and the other two employees was implemented onTuesday, October 6. About 10:30 a.m. on that day Bennett,accompanied by Williams, Respondent's production man-ager, called the four employees out of the paint departmentand told them "they were being laid off for lack of work."To "let [the employees] down more diplomatically" Wil-liams added that Respondent was "considering automatingthe paint department."b.The General Counsel's evidence concerning thedischarge discharge of Padgett and Hane 6During the evening of Tuesday, October 5, 1971, Ben-nett,while at home, received a telephone call from FrankBorders, Respondent's director of purchasing and the sonof Robert Borders, Respondent's president. Frank Bordersasked Bennett to return to Respondent's plant. 17 Bennettcomplied with this request.Upon his arrival at the plant Bennett was informed byRobert Borders that "an anonymous ... white lady" hadcalled him on the telephone and had told him that "Charles[Padgett] was at her house using strong arm tactics to haveher sign one of these union cards." Bennett asked whatBorders "wanted [him] to do about it." Borders replied "weare not going to do anything right at present. We'll find outmore about it tomorrow morning ... and we will make adecision then."At about 10 a.m. the next day, October 6, Robert Bor-ders inquired as to whether Bennett "had found out anymore about [their] previous conversation."ReceivingBennett's negative answer, Borders directed Bennett to dis-charge Padgett. Being told by Bennett that if Padgett weredischarged Hane, his stepson, would quit, Borders orderedBennett to discharge Hane also and tell them both that theiremployment was being terminated for "lack of work."IsSome 30 minutes later Bennett, accompanied by JoelWilliams, Respondent's production manager, called Pad-gett and Hane out of the paint department and told themthat they were being dismissed "for lack of work" and that"automation was coming in to the paint shop." Also pur-suant to instructions from Borders, Bennett, at the sametime, discharged 2 women employees who, Borders thought,had been engaged in "hanky-panky" with a former supervi-16 Just as Joel Williams was Respondent's principal witness concerning thisbranch of the case, EarlBennett,formerly the supervisor of Respondent'spaint department, was the General Counsel's corresponding chief witnessWhat is stated here is in accordance with, and the quotations are taken from,his testimony17FrankBordersdenied making this call18Robert Borders denied receiving a telephone call from anyone com-plaining about Padgett's use of "strong arm tactics" in connection with thesigning ofa union card, deniedtelling Bennettthat he had received such atelephone call, and denied orderingBennettto discharge Padgett and Hanesor.2072.Bennett's pretrial statement and affidavitOn October 21, 1971, 6 days after his resignation fromRespondent's employ, Bennett, at the request of R. H. Love-lady, the Union's representative, signed an unsworn state-ment 19 (herein called the union statement) containing thegist of the testimony he later gave at the trial. A week later,on October 28, Bennett made an affidavit,20 sworn to beforean agent of the Board (herein called the Board affidavit), tothe same effect. Both documents were executed while Ben-nett was without employment, after he had unsuccessfullysought employment, and before his conversation with Rob-ert Borders, Respondent's president, concerning a positionwith A.P.S.A.C. 1 In this connection, Bennett testified thatwhen Lovelady asked him to make the union statementLovelady told him that if he did so he would receive assis-tance in obtaining a job.Before making the union statement Bennett telephonedFrank Borders, Respondent's director of purchasing andthe son of its president. As Borders testified, Bennett toldhim that "some people from the Union ... wanted him tosign a statement saying that the people [including Padgettand Hane] were laid off because of Union activities," butthat he would not do this because "in fact he knew that thepeople were laid off because of lack of work," and that heintended to sign a statement saying so.A few days later Bennett again called Frank Borders.This time, as Borders further testified, Bennett informedBorders that he had signed a statement at the union hall"saying that the people were laid off for lack of work."Bennett then told Borders that "he was still out of work"and asked him whether he needed "any help in the paintshop."In contrast to Frank Borders' clear, concise, and luciddescription of his telephone conversations with Bennettconcerning the union statement, Bennett's testimony on thesame subject was most confusing and in several respectsself-contradictory. Thus, to point out only a few examplesof the foregoing, at one point Bennett said that he madeonly one call to Borders and at another point he said hemade two calls. At one point he said that he talked toBorders about the Board affidavit and at another point hesaid he talked about the union statement. At one pointBennett said that he told Borders during the first telephoneconversation that he would say in the union statement thatthe discharges were for lack of work and at another pointhe said that the reason for the discharges was never dis-cussed during the telephone conversations, but that thisdiscussion was had while he was still working for Respon-dent; this, even though at an earlier time Bennett testifiedthat Lovelady, the Union's representative, did not ask himfor a statement concerning the discharges until after he leftRespondent's employ. To confound the matter still further,Bennett finally testified that he never had any discussionwith Borders concerning what he would say in the unionstatement.19Respondent's Exhibit (Resp Exh) 820 Resp Exh 921 It will be remembered that Bennett's conversation with Borders regard-ing employment with A P S A C occurred on about November 1. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The retraction letterOn November 17, 1971, apparently while negotiationsbetween Robert Borders, Respondent's president, and A.P.S.A.C. concerning the latter's hiring Bennett were in prog-ress,Bennettsought to retract his Board affidavit 22 In aletter 23 to this end (herein referred to as the retraction let-ter), written by Bennett to the Board agent before whom theaffidavitwasexecuted,Bennettstatedthathe"wish[ed] . . . to retract [his] statement because ... it isdetrimental to [Respondent] ... and [that he] was underduress from Mr. R. H. Lovelady [the Union's Representa-tive] at the time of said statement." Bennett further wrotethat when he made the affidavit his "personal feelings to-ward [his] future with [Respondent] prejudiced [his] state-ment and exaggerated certain things [he] said in thestatement ...."The final paragraph of Bennett's letter isas follows:On the day of the hearing, with your office,NLRB, I was entertained by Mr. Lovelady for lunch.We had lunch at Grmnin'sBar-B-Que and then re-turned to the office for my statement. At this time, Ihad no knowledge the [sic] consequences involving thiscase. At this time after my statement, I was handed onefive dollar bill by Mr. Lovelady. He said this is notpayment enough so don't let anyone whatsoever knowthat this transaction came about. At the time, Mr. Lo-velady did not know that my feelings lie with PhysicalSciencesCorporation.Bennett reiterated on the witness stand the statementscontained in his retraction letter concerning the payment hereceived from Lovelady after making the affidavit and hisprejudice and personal feeling toward Respondent when hemade it.24 Concerning the latter, Bennett stated at the trialthat he was not then prejudiced against Respondent.25Notwithstanding the content of the letter written byBennett seeking the retraction of his Board affidavit con-cerning the duress he was under when he made it, the exag-gerations it contained, and his prejudice and personalfeelings against Respondent when it was executed, Bennetttestified that he did not attempt to retract the affidavitbecause it was "untrue [but] because [he] just did not wantto get involved."4.The acceptability of Bennett's testimonyBennett's testimony concerning the discharge of Pad-gett and Hane tracks what appears in his Board affidavitwhich, in turn, is similar to what appears in his union state-ment. Upon consideration of the circumstances surround-ing Bennett's execution of the union statement and hisBoard affidavit, as set forth in his retraction letter,26 I con-22 As I have noted,Bennett's Board affidavit contained the gist of thetestimony he gave at the trial concerning the discharge of Padgett and Hane23Resp.Exh. 1024 Aswas typical of Bennett's testimony,in almosthis very next breath hedenied having "feelings of prejudice and personal reasons for giving thestatement."25Bennett's testimony in this regard was given on January13, 1972, some6 weeks after he started to work forA P S.A.C.26 Bennett's letter has great probative value. It is, basically,a declarationagainst his interest On well-settled principles,therefore,it can be taken astrue.clude that they as well as his testimonyare a tissue of liesand thatBennett isan opportunist who has a greater regardfor his self-interest than he has for the truth.Thus, as Bennett wrote in his letter seeking to retracthis Board affidavit, when he executed the affidavit "duress"was being exerted upon him by Lovelady, the Union's rep-resentative27 The letter further discloses that the affidavitwas a product of Bennett's prejudiceagainstRespondentfor having removed him as supervisor of its paint depart-ment. This prejudice, as the letter goes on to state, resultedin Bennett's having "exaggerated certain things" in the affi-davit. Although the letter does not explicate what was exag-gerated it clearly has referenceto Bennett's story as to thecircumstances under which Padgett and Hane were dis-charged28 The capstone to this entire matter,as is alsodisclosed by Bennett's retraction letter, is that his affidavit,containing the substance of his testimony at the trial con-cerning the discharge of Padgett and Hane, was bought andpaid for by Lovelady.That Bennett's prejudice against Respondent hadevaporated at the time of the trial is understandable. Ben-nett was then already in the job which had been obtainedfor him with A.P.S.A.C. by Robert Borders, Respondent'spresident.Notwithstanding Bennett's testimonyas to his reasonfor writing the retraction letter, stated by Bennett to be hisdesire not to become involved in this proceeding,29 he didbecome involved. He was called as a witness by the GeneralCounsel.Testifying under oath, Bennett could not very well ad-mit what the retraction letter clearly indicated; i.e., that hisaffidavit, containing the substance of his testimony con-cerning the discharge of Padgett and Hane, was a completefabrication. Had Bennett done so he would have laid him-self open to prosecution for perjury.Accordingly, Bennett's testimony regarding the reasonfor Respondent's discharge of Padgett and Hane is rejectedas being unworthy of belief. In arriving at this conclusionI rely not only on Bennett's retraction letter, the materialportions of which Bennett reiterated at the trial, but alsoupon his confusing and self-contradictory testimony con-cerning his telephone conversations with Frank Borders,Respondent's director of purchasing, relating to his execu-tion of the union statement and Bennett's obvious oppor-tunism which seemed to color his every action in connectionwith this matter.5.The Cranford-Jewell conversationUntil October 15, 1971, on which day his employmentwith Respondent was terminated for "lack of work,"" Kai-27The nature of theduress is not made apparent in the letter.What isclear, however, is that a week before the affidavit's execution Lovelady, theUnion's representative,offered to assist Bennett in obtaining employment inexchange for his signing the union statement.28 To "exaggerate" is defined in the American College Dictionary, pub-lished byRandom House, as "to magnify beyond the limits of truth " Seealso to the same effect, Webster's Third New International Dictionary.29 If this is to be construed as an attempt by Bennett to give the lie to theretraction letter, it is a weak reed,indeed,with which to ward off the letter'sstrong language30 G C Exh. 8. PHYSICAL SCIENCES CORPORATIONser Cranford was a foreman in Respondent's paint depart-ment. He worked on the second shift as did Grover Jewell,an employee, who was married to Gene Hane's sister onDecember 17. Jewell quit his job with Respondent on Octo-ber 15.On October 8 Jewell and Cranford had a conversationrelating to Hane's discharge. Jewell originally testified thatCranford "walked up to me and asked me, he said that heheard that Gene Hane got fired on account of trying to starta union." Upon the continuation of his examination on thesamesubject Jewell substituted the words "told me" for"asked me, he said" and added that his reply to Cranfordwas "I don't know."The General Counsel contends that Cranford's state-ment to Jewell constituted a threat that Respondent woulddischarge employees for engaging in union activity. As such,the General Counsel furtherargues,itwas violative of Sec-tion 8(a)(1) of the Act.B. Concluding Findings Concerning Respondent's Alleged8(a)(3) Violations by Discharging Padgettand Hane and Alleged 8(a)(1) ViolationsResulting From theCranford Jewell Conversation1.The Cranford-Jewell conversationIf the first version of Cranford's statement given byJewell is correct, it was, as indicated by Jewell's reply, mere-ly an innocuous request for information by Cranford as tothe reason for Hane's discharge from a person about tomarry Hane's sister, and therefore, seemingly, in, a positionto know.If Jewell's second version of the statement made to himby Cranford is correct, it was, indeed, a threat to dischargeemployees for engaging in union activity. But it was a threatby a low-level supervisor not shown by the evidence to beempowered to effectuate it. This being so, it cannot be heldto have been violative of Section 8(a)(1) of the Act.DixieCup, etc.,157 NLRB 167,168,204; cf.N.L.R.B. v. Nabors,etc.,196 F.2d 272, 276 (C.A. 5), cert. denied 344 U.S. 865.In view of my conclusion in this regard I will recommendthe dismissal of paragraph 9 and the related portions ofparagraph 13 of the complaint.2.The discharge of Padgett and HaneTheGeneralCounsel does not contend thatCranford's statementto Jewell constituted an admission byRespondent that it discharged Padgett and Hane for engag-ing in union activity, nor do I construeit assuch 3I Accord-ingly, to find that Padgett and Hane were discharged forthis reason reliance would have to be placed on the testimo-ny given by Earl Bennett, formerly the supervisor ofRespondent's paint department.Having rejectedBennett'stestimony as being unworthy31On briefthe GeneralCounsel pointsout that"the record does not reflect[Cranford's] source of information on thispoint"He speculates,however,that Bennett"was the source."If Bennettwas, indeed, the "source" thenCranford's statementsuffersfrom the same infirmities as Bennett's testimo-ny.209of belief and there being no other probative evidence in therecord to establish that Padgett and Hane were dischargedbecause they supported the Union, I conclude that the Gen-eral Counsel has not sustained his burden of proving thatRespondent discharged Padgett and Hane in violation ofSection 8(a)(3) of the Act. Accordingly, I shall recommendthat paragraphs 11 and 12 of the complaint be dismissedinsofar as they relate to Padgett and Hane.C. Facts Concerning Respondent's Alleged 8(a)(3)Violations by Discharging Sturkey andRelated Events Alleged To Be 8(a)(1) Violations1.Sturkey's discharge and Emmett's remarkconcerning part-time and overtime workIndia Sturkey began to work for Respondent onJuly21, 1971.On the first day of her employment she was injuredwhile operating a machine necessitating her absence fromRespondent's plant for medical treatment during two sep-arate intervals of substantial duration. About September 21,upon her return after her second absence, Sturkey was as-signed to Respondent's sheetmetal shop where she workedat a table with some six other employees. Sturkey was dis-charged on October 13.From the time of her return to work on September 21until her discharge on October 13 Sturkey exhibited manyfaults. She loafed while she should have been working. Shewas often late in returning from rest and lunch breaks. Sheperformed her duties in an inefficient manner for whichreason much of the work she turned out failed to pass in-spection and had to beredone.Sturkey's poor work habits and other deficiencies cameto Respondent's attention soon after September 21. As Rob-ert Emmett, the sheetmetal shop supervisor testified he dis-cussed her poor work and work habits with Sturkey and"corrected her ... on numerous occasions ... maybe onceevery other day."As I set forth in an earlier portion of this Decision, inthe afternoon of October 12 the Union distributed literatureand authorization cards at Respondent's plant. The nextmorning this became the subject of much conversationamong employees in the sheetmetal shop.Shortly before lunchtime on October 13, while the em-ployees were still talking about the union literature andcards which had been passed out the previous day, Emmett,the sheetmetal shop supervisor, entered the shop. An em-ployee called him to the table at which Sturkey and otheremployees, including Rose Dinkens, were working and'asked him what he thought about the Union and the cardswhich the Union had distributed. Emmett replied that as arepresentative of management he was prohibited from dis-cussing the Union with employees. Nevertheless, he re-marked that if employees were in a union they would beunable to work part-time or overtime. At this point, whileEmmett was still at the table, Sturkey interjected that whatEmmett had said "was a story ... that wasn't true becauseher husband on his job was union and worked part-time andovertime. "3232My findingsconcerningEmmett's remark as to part-time and overtime 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDLater that day, October 13, about 3:45 p.m. Emmettsummoned Sturkey to his office and there discharged her.At that time Emmett told Sturkey, as he testified, that heremployment was being terminated because "her quality ofwork had not improved and [he] did not feel that she wasadaptable to that type of work."2.The interrogationThe complaint alleges that on October 13, 1971, Em-mett, the supervisor of the sheetmetal shop, interrogatedemployees concerning the Union. In support of this allega-tion India Sturkey testified that Emmett preceded his re-mark about the elimination of part-time or overtime work,described in detail above, by asking the employees at hertablewhether they had received authorization cards theprevious day and whether they "had ... filled them out andsent them in."Four employees working at the table with Sturkey atthe time were called as witnesses. None, including RoseDinkens, upon whose credibility, as I have already indica-ted, I place great store, testified that Emmett asked thequestions attributed to him by Sturkey.There being, thus, an absence of corroborative evi-dence on this point from witnesses who were in a positionto offer it, I conclude that the General Counsel has notsustained his burden of proving Emmett's interrogation ofemployees. Accordingly, I will recommend the dismissal ofparagraph 8 and the related portion of paragraph 13 of thecomplaint.D. Contentions and Concluding Findings ConcerningRespondent's Alleged Unfair Labor PracticesinConnectionWith Sturkey's DischargeThe complaint alleges that the comment dealing withthe discontinuance of part-time or overtime work made byEmmett, the supervisor of the sheetmetal shop, and thedischarge of India Sturkey several hours later were unfairlabor practices. For convenience each will be discussed sep-arately.1.Emmett's commentThe General Counsel contends that Emmett's com-ment concerning the elimination of part-time or overtimework should employees become members of a union consti-tuted a threat violative of Section 8(a)(1) of the Act onRespondent's part. I do not agree.Emmett's comment was made during a conversationwith employees which they initiated by asking him what hework and Sturkey's response are based on, and the quotations appearing inthe text are taken from, testimony given by Rose Dmkens and upon Sturkey'stestimonyinsofar asitwas corroborated by Dinkens' In crediting DinkensI have taken into account her excellent demeanor on the witness stand as wellas the fact that because of her employment by Respondent at the time of thetrial her testimony, seemingly adverse to Respondent, was in a sense contraryto her interest and for this reason not likely to be falseGeorgia Rug Mill,131NLRB 1304, 1305, modified on other grounds 308 F 2d 89 (C A 5)Accordingly, the evidence given by Emmett is not credited to the extent thatitdiffered from Dinkens'thought about theUnion.His answer was that as a repre-sentative of Respondent he could not discuss the Unionwith them.In this manner Emmett effectively disassociatedRespondent from what followed.Emmett then went on tosay what he,personally and not as a representative of Re-spondent,thought would eventuate if employees joined aunion-that theywould not be able to work part-time orovertime.Ido not construe Emmett's remark as a threat thatRespondent would eliminatepart-time or overtime work ifthe employeesjoined a union.Itwas merely his opinion thatthiswould be the result of their doing so, given at theirrequest.Cf.Folger Coffee Company,188 NLRB No. 22.I conclude,therefore,that Emmett's comment was nota threat violative of Section 8(a)(1) of the Act.Accordingly,Iwill recommend the dismissal of paragraph 7 and therelated portion of paragraph 13 of the complaint.2. Sturkey's dischargeRespondent contends that Sturkey's employment wasterminated because she was not a good employee. As Re-spondent put it in its brief, it had "problems ... with Mrs.Sturkey about the quality of her work, her ability to do thework and her poor work habits." I agree that Sturkey wasa poor employee, but I do not agree that she was dischargedfor this reason.Sturkey's faults as an employee came to Respondent'sattention almost immediately upon her return to work onSeptember 21, 1971, following her second absence for medi-cal treatment. Notwithstanding this and the fact that Em-mett, the supervisor of Respondent's sheetmetal shop, spoketo her about her deficiencies "once every other day," Stur-key was permitted to continue working for 3 weeks. OnOctober 13, several hours after she registered her disagree-ment with Emmett's opinion concerning the effect of union-ization, thereby indicating a sympathetic attitude towardunions and that she probably, if not actually, supported theUnion, she was discharged, ostensibly because of her defi-ciencies as an employee.The timing of Sturkey's discharge, coming hard on theheels of her expression of approval of unions, and the rela-tively long period during which Respondent sufferedSturkey's defects persuade me that the asserted reason forher discharge was a pretext.33 I am further persuaded, forthe same reasons, that the motivating cause for Sturkey'sdischarge was her manifestation of a prounion attitude andprobable support of the Union.In connection with the foregoing, it has been held that"the abruptness of a discharge and its timing are persuasiveevidence as to motivation."N.L.R.B. v. Montgomery Ward& Co., Inc.,242 F.2d 497, 502 (C.A. 2), cert. denied 355 U.S.829. It has likewise been held that "an employer's toleranceof an employee's shortcomings until he engages in unionactivity is an indicium of discriminatory motivation."Vir-ginia Metalcrafters, Inc.,158 NLRB 958, 962, enfd. 387 F.2d379 (C.A. 4).I conclude, therefore, that by discharging Sturkey Re-33 "A justifiable ground fordismissal is no defenseif it is a pretext and notthe moving cause "N L R B v Solo Cup Company,237 F 2d 521, 525 (C A.8) PHYSICAL SCIENCES CORPORATIONspondent violated Section 8(a)(3) and(1) of the Act.34VI THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCERespondent's unfair labor practices, as found above,occurring in connection with its operations set forth in sec-tion I, above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VII THE REMEDYHaving found that Respondent engaged in unfair la-bor practices within the meaning of Section 8(a)(3) and (1)of the Act, my recommended Order will require Respondentto cease and desist therefrom and to take such affirmativeaction as will effectuate the policies of the Act, including animmediate offer of full reinstatement to India Sturkey. Anybackpay found to be due to Sturkey shall be computed inaccordance with the formula set forth in F.W.WoolworthCompany,90 NLRB 289, and shall include interest in theamount and manner provided for inIsis Plumbing & Heat-ing Co.,138 NLRB 716.74 For cases in which the Board found that discharges under circumstancessimilar to those presented here fell within the purview of Sec 8(a)(3) of theAct seePembeck Oil Corporation,165 NLRB 367, 370-371, 373, enfd in thisrespect404 F.2d 105 (C.A 2), andNitro Super Market, Inc,161 NLRB 505,516-51735N L R B v. Entwistle Manufacturing Company,120 F 2d 532, 536 (C A4).211Because unfair labor practices which result in the de-privation of employment,as isthe situation here, go "to thevery heart of the Act,"35 broad cease-and-desist provisionswill be included in my recommended Order.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging India Sturkey because of her proun-ion attitude and because she seemed to be a supporter of theUnion, thereby discouraging membership in the Union, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4. Respondent did not engage in any unfair labor prac-tices independently falling within the purview of Section8(a)(1) of the Act.5.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act bydischarging Charles Padgett and Gene Hane.6. The unfair labor practices engaged in by Respondentas set forth in Conclusion of Law 3, above, affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]